ORDER GRANTING MOTION TO DISMISS
The matter before the Court is the Motion to Dismiss (“Motion”) filed December 12, 2003, by the Appellant. The Motion requests that the appeal be dismissed due to a stipulation between the parties. The Court concludes that the appeal, which was closed on November 4, 2003, should be reopened, the order and judgment entered on November 4, 2003, should be vacated, and the Motion should be granted.
Accordingly, it is HEREBY ORDERED that:
1. The Appeal is REOPENED.
2. The order and judgment entered November 4, 2003, is VACATED.
3. The Motion is GRANTED.
4. This appeal is VOLUNTARILY DISMISSED. Fed. R. BankrJP. 8001(c)(2).
5. The mandate shall issue immediately. A certified copy of this Order, sent to the Bankruptcy Court, shall constitute the mandate on appeal.